Citation Nr: 1438175	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-11 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an initial evaluation in excess of 30 percent for service-connected mood disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to May 1964, and from May 1968 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Honolulu, Hawaii. 

In May 2014, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in these claims and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a low back disability and an initial evaluation in excess of 30 percent for service-connected mood disorder are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to Agent Orange. 

2.  The Veteran does not have a heart disability or hypertension that is related to his service.


CONCLUSION OF LAW
 
The Veteran does not have a heart disability or hypertension that is related to his service.  38 U.S.C.A. §§ 1110, 1116(f), 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

The Veteran asserts that he has a heart disability and hypertension due to his service.  He has not specifically claimed that any of these disabilities are due to exposure to Agent Orange, however, as the Veteran is shown to have service in Vietnam, the Board will analyze the claims to include as due to exposure to Agent Orange.  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Hypertension, and arthritis, can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of either of these conditions within a year following the Veteran's discharge from service.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.

"Idiopathic " means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1995).

The Veteran's personnel file (DA Form 20) indicates that he served in Vietnam while on temporary duty on two occasions in 1969.  In a December 2008 rating decision, the RO determined that service in Vietnam was shown.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The separation examination report from the Veteran's first period of active duty, dated in March 1964, shows that his heart was clinically evaluated as normal, and that his blood pressure was 108/76.  An associated "report of medical history" shows that he indicated that he did not have a history of pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.  There is no relevant medical evidence dated between the Veteran's first and second periods of active duty, except as follows: a June 1964 service examination report, shows that his heart was clinically evaluated as normal, and that his blood pressure was 108/68.  A chest X-ray was negative.  Chest X-rays, taken in February and May of 1966, were negative.  In an associated "report of medical history" he indicated that he did not have a history of pain or pressure in chest, palpitation or pounding heart, or high or low blood pressure.  The Veteran's entrance examination for his second period of active duty, dated in May 1968, does not note any heart disorders or hypertension, and shows that his blood pressure was 110/80.  A chest X-ray was within normal limits.  A March 1971 Medical Board Report and a June 1971 Physical Evaluation Board report indicate that the Veteran was determined to be unfit for service due to painful post-traumatic paresthesias and neuritis of the face, after he sustained a skull fracture as a result of being hit in the back of the head by a wooden beam in 1970.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1995 and 2013.  This evidence includes Tricare reports which show that in November 1995, he was treated for complaints of blackouts that tended to occur when he was under stress.  The reports note that there was no history of CAD (coronary artery disease).  In association with his complaints, he underwent extensive testing in February 1996, to include an echocardiogram, and 22 hours of monitoring supraventricular ectopic activity.   

Private treatment reports, dated in October 2004, demonstrate that the Veteran underwent extensive cardiac testing, to include a stress cardiolite myocardial perfusion scan, a coronary angiography, and an exercise stress test.  They show that he denied a history of hypertension.  A November 2004 report notes a history of an abnormal cardiogram, with "no indication of CAD," and "no definite indication of antecedent myocardial infarction."  The report shows that the Veteran reported a history of smoking 1/2 a pack of cigarettes a day for 30 years, ending in 1990.  The examiner (R.F.B., D.O.) stated that he suspected the Veteran had idiopathic nondilated cardiomyopathy with borderline depression of the ejection fraction and clinically no indication of congestive heart failure.  

Other private treatment reports, dated in 2004, note that the Veteran denied having a history of problems with blood pressure.  

Private treatment reports, dated in 2006, indicate that the Veteran had hypertension.  They also indicate that the Veteran reported a history of MI (myocardial infarction) in 1996.  

A May 2008 VA examination report shows that the Veteran gave a history of a mild heart attack in 1996.  

A VA progress note, dated in December 2008, contains an impression that included hypertension and history of "cad-mi 1996 w/ neg ett 2004."  

Private treatment reports, dated in 2008, note hyperlipidemia.  The assessments include hyperlipidemia.  

A VA general medical examination report, dated in May 2010, shows that the Veteran denied any cardiovascular problems or hypertension.  

A VA heart disability benefits questionnaire (DBQ), dated in November 2011, shows that the Veteran complained of intermittent chest pains that tended to appear when he was hungry, and which lasted about two hours and were slowly alleviated by eating, drinking and relaxing.  He also complained of dyspnea with heavy physical exertion.  He was afforded extensive testing, to include a chest X-ray, an electrocardiogram (EKG), and an echocardiogram.  The report indicates that he had a history of cardiomyopathy beginning in 2004, and that he did not have a history of myocardial infarction, congestive heart failure, or cardiac arrhythmia.  On examination, his blood pressure was 132/80, and his heart had a normal rhythm and heart sounds.  His medical records were summarized, to include noting that in 1995, the Veteran experienced a syncopal episode and underwent Holter monitoring and an echocardiogram, both of which were unremarkable.  A 2004 coronary angiogram contained an opinion that there was no indication of coronary artery disease, that his ejection fraction had been 50 percent, and that hypokinetic wall motion abnormalities had been identified which may be due to an old inactive myocarditis, probably with a viral etiology.  That report noted that there is no definite indication of antecedent myocardial infarction, and that this represents an idiopathic mild cardiomyopathy.  His cardiolite scan showed no indication of an old myocardial infarction on resting pre-exercise scans.  

The examiner stated the following: the Veteran's EKG abnormalities did not warrant a current cardiac diagnosis.  The Veteran's October 2004 EKG contained findings similar to his current EKG and his angiograms were found to be normal.  A November 2011 echogram showed that the previously hypokinetic regions were now normal and no wall motion abnormalities were found.  The examiner concluded that no cardiac condition was found.  

The Board finds that the claims must be denied.  The Veteran's March 1964 separation examination report shows that his heart was clinically evaluated as normal, and that his blood pressure was 108/76.  An associated "report of medical history" shows that he indicated that he did not have a history of any heart or blood pressure symptoms.  There is no relevant medical evidence dated between the Veteran's first and second periods of active duty, except for a June 1964 service examination report (apparently performed upon entrance into the Naval Reserve) which shows that his heart was clinically evaluated as normal, and that his blood pressure was 108/68.  An associated "report of medical history" shows that he indicated that he did not have a history of any heart or blood pressure symptoms.  The Veteran's May 1968 entrance examination for his second period of active duty does not note any heart disorders or hypertension, and shows that his blood pressure was 110/80.  A separation examination report is not of record.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

With regard to the claim for a heart disability, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Here, the November 2011 VA examination report shows that the Veteran was found not to have a heart condition or findings consistent with an old myocardial infarction.  This opinion is considered highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  An impression indicated within a December 2008 VA progress note includes a history of "cad-mi 1996 w/ neg ett 2004," but neither coronary artery disease nor myocardial infarction are found on current examination.  Moreover, to the extent that certain abnormalities were noted in 2004 tests of his heart, the November 2011 VA examiner concluded that they were resolved.  In addition, 2004 was approximately four years prior to the Veteran's filing of his claim in January 2008.  See McLain v.Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  

As for the claim for hypertension and post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran has not specifically asserted that he had a continuity of hypertensive symptomatology since his service, and the earliest medical evidence of the claimed disability is dated no earlier than 2006.  This is about 35 years after separation from service.  There is no evidence to show that hypertension was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  There is also no competent medical opinion in support of the claim.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not hypertension is not a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  With regard to the claim for a heart disability, the November 2011 VA examination report shows that the Veteran was found not to have a heart disability of any kind, to include coronary artery disease, and not to have a history of myocardial infarction.  In addition, there is no competent evidence of record which associates any of the claimed and demonstrated conditions with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, service connection is not warranted on this basis.

Finally, the Veteran has not specifically claimed that any of the disabilities on appeal were caused or aggravated by a service-connected disability, and there is no competent opinion of record associating any of the claimed disabilities with a service-connected disability.  Accordingly, service connection is not warranted for any of the claimed conditions on a secondary basis.  See 38 C.F.R. § 3.310.

The issues on appeal are based on the contentions that a heart disability and hypertension have been caused by service, to include as due to exposure to Agent Orange during service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether or not the Veteran has a heart disability or hypertension that is related to his service, to include as due to exposure to Agent Orange, these would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  There is no competent medical opinion of record in support of any of the claims, and service connection is not warranted on a direct, presumptive, or secondary basis, or as due to exposure to Agent Orange.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied. 

In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  Given the foregoing, the Board finds that the service records, and the medical evidence, outweigh the appellant's contentions to the effect that the Veteran has a heart disability and hypertension due to his service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).



II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in February 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issues on appeal have been obtained and are associated with the appellant's claims files.  With regard to the claim for service connection for a heart disability, the Veteran has been afforded an examination.  A heart disability was not found, therefore, an etiological opinion is not warranted.  With regard to the claim for hypertension, hypertension is not shown during service, or for over 30 years after service, and there is no competent opinion of record in support of the claim.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

In May 2014, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  In the case of Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that a VA employee who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2014 hearing, the AVLJ identified the issues on appeal.  Information was solicited regarding the etiology of his disabilities.  The testimony did not reflect that there were any outstanding medical records available that would support his claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any other evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for a heart disability and hypertension, is denied.


REMAND

Turning first to the claim for service connection for a low back disability, while the Veteran was provided with an etiological opinion following VA examination in June 2011, as to the claim that his back problems arose out of the same incident in which the Veteran sustained his TBI, the examiner solely based his negative opinion on the fact that there was no documented injury to the Veteran's back at the time of the incident.  Such a rationale, however, has been held to be insufficient.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Consequently, the Board finds that the Veteran should be furnished with a new examination and opinion as to whether any current low back disorder is related to any incident in service, to include the incident in which the Veteran sustained his TBI.  

With regard to the claim for an initial evaluation in excess of 30 percent for service-connected mood disorder, in a statement (VA Form 21-4138), receive in July 2014, the Veteran asserted that his psychiatric condition has worsened since his most recent VA examination, and that he was to undergo relevant VA treatment that same month on the island of Guam. 

The Veteran last received a VA psychiatric examination in August 2013.  The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Accordingly, the Veteran should also be scheduled for a psychiatric examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

The Veteran is advised that it is his responsibility to report for his examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination with an appropriate examiner other than the VA examiner who conducted the June 2011 examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should review the service treatment records and take a detailed history from the Veteran regarding the onset of his low back disability.

The examiner is requested to state whether it is at least as likely as not (50 percent probability or greater) that any current low disability is related to active service, to include the in-service incident wherein the Veteran sustained his TBI.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached, and take note of the fact that any negative opinion may not be based solely on the lack of documented evidence of injury in the service treatment records, i.e., the opinion must also consider the Veteran's history as stated at the examination and otherwise in the record.

2.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the requested examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report. 

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected mood disorder.  The examiner must conduct a detailed mental status examination and address his or her findings in the context of the Veteran's work history.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's mood disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.  If it is not possible to assign a GAF score on the basis of the Veteran's mood disorder alone, the examiner is asked to so state. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2013).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


